Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stanislav Torgovitsky on 9/22/2021.
The application has been amended as follows: 

1.    (Currently Amended) A method of examining a lens, the method comprising;
a.    displaying on a plane surface a test pattern comprising at least one set of dots arranged to define the first ellipse being an ellipse of best fit joining all the dots in the at least one set, and the major and minor axes of the first ellipse are equal;
           b.    positioning a lens to be examined between the displayed test pattern and a camera and using the camera to capture an image of the test pattern through the lens (“the lens image”);  
           c.    deriving a second ellipse which is an ellipse of best fit joining the dots in said at least one set of dots in the test pattern from the lens image captured in step b; and 


2.    (Currently Amended) A method as claimed in claim 1, wherein the number of dots in said at least one set is no more than twenty

8.    (Currently Amended) A method as claimed in claim 7, wherein step c of claim 7 comprises deriving a respective second ellipse for each of said sets of dots in the test pattern recorded in the lens image within the area of interest, determining a major radius and a minor radius for each respective second ellipse and comparing these with the major and minor axes respectively of a first ellipse derivable from the corresponding set of dots in the 

9.    (Currently Amended) A method as claimed in claim 7, wherein the test pattern comprises a plurality of dots arranged in an array of rows and columns, wherein the dots in each row are equally spaced apartsurrounded by six other dots located at the 

11.    (Currently Amended) A method as claimed in claim I, wherein the method comprises calibrating the system used to display the test pattern and capture the digital image by:
          a.    using the camera to capture a digital image of the test pattern displayed on the surface without a lens between the camera and the surface (“the system image”);
          b.    comparing the test pattern in the system image with an original test pattern to determine the degree of distortion to the original test pattern produced by the system;
          c.    deriving a transform algorithm which applied to the test pattern in the system image will substantially restore it back to the original test pattern and saving the transform algorithm; and
          d.    subsequently when examining a lens, applying the transform algorithm to the test pattern in the lens image before carrying out the analysis in steps c and d of claim 1.

12.    (Currently Amended) A system examining a lens





a computing device having a planar display screen,
a camera mounted above the screen with the axis of the camera perpendicular to the plane of the screen, the camera being operatively connected to the computing device for storing and processing data relating to images captured by the camera; and
a glasses mount for holding a pair of glasses with a lens located between the camera and the display screen in use,
wherein the computing device is configured for:
a.    displaying on a plane surface a test pattern comprising at least one set of dots arranged to define a first ellipse, the first ellipse being an ellipse of best fit joining all the dots in the at least one set and the major and minor axes of the first ellipse are equal;
           b.    positioning the lens to be examined between the displayed test pattern and the camera and using the camera to capture an image of the test pattern through the lens (“the lens image”);  
           c.    deriving a second ellipse which is an ellipse of best fit joining the dots in said at least one set of dots in the test pattern from the lens image captured in step b; and 
 d.    comparing characteristics of the second ellipse with corresponding characteristics of the first ellipse to determine the degree and nature of distortion to the test pattern and from this determining at least one parameter of the lens, including the power of the lens.

14.  (Cancelled)

Reasons for Allowance
Claims 1-13 are allowed.
As to claims 1-11, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of examining a lens, the method comprising;
a.    displaying on a plane surface a test pattern comprising at least one set of dots arranged to define first ellipse, the first ellipse being an ellipse of best fit joining all the dots in the at least one set and the major and minor axes of the first ellipse are equal;
      b.   capturing an image of the test pattern through the lens;
      c.    deriving a second ellipse which is an ellipse of best fit joining the dots in said at least one set of dots in the test pattern from the lens image captured in step b;
 and        
     d.    comparing characteristics of the second ellipse with corresponding characteristics of the first ellipse to determine the degree and nature of distortion to the test pattern and from this determining at least one parameter of the lens, including the power of the lens, in combination with the rest of the limitations of claim 1.
As to claims 12-13, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system configured for 
a.    displaying on a plane surface a test pattern comprising at least one set of dots arranged to define first ellipse, the first ellipse being an ellipse of best fit joining all the dots in the at least one set and the major and minor axes of the first ellipse are equal;
      b.   capturing an image of the test pattern through the lens;
      c.    deriving a second ellipse which is an ellipse of best fit joining the dots in said at least one set of dots in the test pattern from the lens image captured in step b;
 and        
     d.    comparing characteristics of the second ellipse with corresponding characteristics of the first ellipse to determine the degree and nature of distortion to the test pattern and from this determining at least one parameter of the lens, including the power of the lens, in combination with the rest of the limitations of claim 12.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
9/22/2021

/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877